Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/06/2020. Claims 1-3, 7, 11, 16-19 have been amended. Claim 20 has been cancelled. Claims 1-19, 21 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-19 and 21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al (U.S. Pub. No. 2016/0378859 A1), and further in view of McGovern et al (U.S. Pub No. 2006/0229902 A1), and Guan et al (U.S. Pub No. 2002/0194029 A1).

As per claim 1, Banik discloses a system comprising: 
one or more processors; and memory having instructions thereon that, when executed, configured to cause the one or more processors to (Par [0006]): 
retrieve unstructured data from a plurality of user inputs, wherein the plurality of user inputs comprises an incident report or a problem report (Par [0077] obtain the unstructured data objects ); 
identify a plurality of text words in the unstructured data (Par [0043] input text from users); 
count a number of occurrences of each text word in the plurality of text words (Par [0052, 0055] total number of times a word is repeated); 
display the plurality of text words in a word cloud by displaying each of the plurality of text words with a size corresponding to the number of occurrences of the respective text word of the plurality of text words, wherein a larger number of occurrences results in a larger size of the respective text word when displayed (Par [0092-0097]);
text word in the word cloud (Par [0014, 0081]). 

Banik does not explicitly disclose wherein displaying the plurality of trendlines comprises displaying a visual indicator for each trendline of the plurality of trendlines indicating that the respective trendline matches a corresponding text word.
However, McGovern discloses displaying the plurality of trendlines comprises displaying a visual indicator for each trendline of the plurality of trendlines indicating that the respective trendline matches a corresponding text word (Par [0191] and figure 12-13).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGovern into the teachings of Banik in order to improve the used of the system (Par [0008]).     

Banik and McGovern do not explicitly disclose save in the memory, words and settings used to generate the plurality of trendlines and the words cloud for reapplication to generate different word clouds and trendlines from different unstructured data at a later time.
However, Guan discloses save in the memory, words and settings used to generate the plurality of trendlines and the words cloud for reapplication to generate different word and trendlines from different data at a later time (Par [0026]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Guan into the teachings of Banik as modified by McGovern in order to improve a simple and easy to use (Par [0012]).

retrieve unstructured data from a plurality of user inputs, wherein the plurality of user inputs comprises a plurality of reports (Par [0077] obtain the unstructured data objects );
identify a plurality of text words in the unstructured data (Par [0043] input text from users);
count a number of occurrences of each text word in the plurality of text words; display the plurality of text words in a word cloud by displaying each of the plurality of text words with a size 
text word in the word cloud (Par [0014, 0081]). 

Banik discloses the chart to show a word distribution report (Par 0098] and fig 6) but Banik does not explicitly disclose display a trendline for occurrences of each of the plurality of text words. However, Banik discloses trendline for N words of the unstructured data object (Par [0101-0103]).
Banik does not explicitly disclose wherein displaying the plurality of trendlines comprises displaying a visual indicator for each trendline of the plurality of trendlines indicating that the respective trendline matches a corresponding text word.
However, McGovern discloses displaying the plurality of trendlines comprises displaying a visual indicator for each trendline of the plurality of trendlines indicating that the respective trendline matches a corresponding text word in the word (Par [0191] and figure 12-13).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGovern into the teachings of Banik in order to improve the used of the system (Par [0008]).     

Bank and McGovern do not explicitly disclose save setting used to generate the word cloud and the plurality of trendlines; retrieve an additional plurality of text words in additional data from an additional plurality of reports, wherein the additional plurality of reports has a different type than a type of the plurality of reports; display the additional plurality of text words in an additional word cloud in an auxiliary frame using the saved setting; and display an additional plurality of trendlines for occurrences of the additional plurality of text words using the saved setting.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Guan into the teachings of Banik as modified by McGovern in order to improve a simple and easy to use (Par [0012]).
As per claim 12, Banik discloses the method of claim 11, wherein counting the number of occurrences comprises counting the respective text word once per report of the plurality of reports (Par [0058]). As per claim 13, Banik discloses the method of claim 11, wherein counting the number of occurrences comprises counting each occurrence of the respective text word multiple times in a report of the plurality of reports (Par [0052, 0055] total number of times a word is repeated).As per claim 16, Banik discloses tangible, non-transitory, and computer-readable medium having instructions stored thereon, wherein the instructions are configured to cause one or more processors to: 
retrieve unstructured data from a report comprising a plurality of user inputs, wherein the report comprises a plurality of incident reports or problem reports (Par [0077] obtain the unstructured data objects ); 

count a number of occurrences of each text word in the first plurality of text words (Par [0052, 0055] total number of times a word is repeated);
cause display of the first plurality of text words in a word cloud by displaying one or more of the plurality of text words with a size corresponding to the number of occurrences of the respective text word of the first plurality of text words, wherein a larger number of occurrences results in a larger size of the respective text word when displayed (Par [0092-0097]); and 
text word in the word cloud (Par [0014, 0081]). 
Banik discloses the chart to show a word distribution report (Par 0098] and fig 6) but Banik does not explicitly disclose cause display trendline in the first frame for occurrences for a corresponding text word of the first plurality of text words. However, Banik discloses trendline for N words of the unstructured data object (Par [0101-0103]).
Banik does not explicitly disclose wherein displaying the plurality of trendlines comprises displaying a visual indicator for each trendline of the plurality of trendlines indicating that the respective trendline matches a corresponding text word.
However, McGovern discloses displaying the plurality of trendlines comprises displaying a visual indicator for each trendline of the plurality of trendlines indicating that the respective trendline matches a corresponding text word (Par [0191] and figure 12-13).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGovern into the teachings of Banik in order to improve the used of the system (Par [0008]).     


However, Guan discloses save setting used to generate the first word cloud and the first plurality of trendlines; cause display of a second plurality of text words in a second words in a second cloud in a second frame using the saved setting; and cause display of a second plurality of trendlines in the second frame using the saved settings, wherein the first plurality of text words and the second plurality of text words correspond to different time periods of compiled incident reports or problem reports (Par [0026-0027]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Guan into the teachings of Banik as modified by McGovern in order to improve a simple and easy to use (Par [0012]).As per claim 17, Banik discloses the tangible, non-transitory, and computer-readable medium of claim 16, wherein the instructions are configured to cause the one or more processors to receive a limit on a number of text words in the unstructured data to be included in the first word cloud, wherein displaying one or more of the first plurality of text words comprises displaying no more than the number of text words in the first word cloud (Par [0092-0097]).As per claim 18, Banik discloses the tangible, non-transitory, and computer-readable medium of claim 16, wherein the instructions are configured to cause the one or more processors to receive a limit on a 
As per claim 19, Banik discloses the tangible, non-transitory and computer readable medium of claim 16, wherein the first plurality of trendlines corresponding text word in the word cloud (par 0014, 0081]).
Banik does not explicitly disclose wherein the visual indicator of each trendline of the plurality of trendlines comprises a color that is the same color as used to fill the corresponding text word.
However, McGovern discloses wherein the visual indicator of each trendline of the plurality of trendlines comprises a color that is the same color as used to fill the corresponding text word (Par [0191] and fig 12-13).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McGovern into the teachings of Banik in order to improve the used of the system (Par [0008]).     
As per claim 21, Banik discloses the system of claim 1, wherein the plurality of trendlines corresponding text word in the word cloud (par 0014, 0081]).
Banik does not explicitly disclose wherein the visual indicator of each trendline of the plurality of trendlines comprises a color that is the same color as used to fill the corresponding text word.
However, McGovern discloses wherein the visual indicator of each trendline of the plurality of trendlines comprises a color that is the same color as used to fill the corresponding text word (Par [0191] and fig 12-13).
.     



Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al and McGovern et al, and Guan et al, and further in view of Ciulla et al (Patent No. 9,645,999).

As per claim 5 Banik does not explicitly disclose the system of claim 1, wherein the instructions are configured to cause the one or more processors to: receive an indication of a stopword; and omit any occurrence of the stopword in the unstructured data from the plurality of text words.
However, Ciulla discloses wherein the instructions are configured to cause the one or more processors to: receive an indication of a stopword; and omit any occurrence of the stopword in the unstructured data from the plurality of text words (Col 24 lines 16-34).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ciulla into the teachings of Banik as modified by McGovern and Guan in order to calculate a frequency of words.
As per claim 10, Ciulla discloses the system of claim 9, wherein the whitespace character comprises an ASCII space or a tab (Col 21 lines 46-67 through col 22 lines 1-7).



Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al, and McGovern et al, and Guan et al, and further view of McEwen et al (U.S. Patent No. 9,542,259).
As per claim 4, Banik does not explicitly disclose the system of claim 1, wherein the unstructured data comprises incident reports related to technical support for devices or services.
However, McEwen discloses wherein the unstructured data comprises incident reports related to technical support for devices or services (Col 1 lines 37-52).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McEwen into the teachings of Banik as modified by McGovern and Guan in order to reduce a response time (Col 1 lines 20-21).
As per claim 15, McEwen discloses the method of claim 11, wherein the plurality of reports comprises records corresponding to incident reports or problem reports (Col 1 lines 37-52).



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik et al, McGovern et al, and Guan et al, and further in view of Kassem et al (U.S. Pub No. 2014/0275819 A1).

As per claim 14, Banik does not explicitly disclose the method of claim 11, wherein retrieving, identifying, counting, and displaying is performed in a multi-instance architecture having a primary virtual machine and a second virtual machine.
	However, Kassem discloses wherein retrieving, identifying, counting, and displaying is performed in a multi-instance architecture having a primary virtual machine and a second virtual machine (Fig 3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 12, 2021

/THU N NGUYEN/Examiner, Art Unit 2154